United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10401
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICHARD ALLEN WILSON, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-182-ALL
                      --------------------

Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Richard Allen

Wilson, Jr., raises arguments that are foreclosed by United

States v. Valdez, 453 F.3d 252, 264 (5th Cir. 2006), which

reiterated that a sentencing court may consider conduct

underlying an acquitted charge, so long as that conduct has been

proved by a preponderance of the evidence, and by United States

v. Mares, 402 F.3d 511, 119 (5th Cir.), cert. denied, 126 S. Ct.
43 (2005), and its progeny, which hold that, after United States

v. Booker, 543 U.S. 220 (2005), the sentencing court may still

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10401
                                -2-

find all facts relevant to sentencing by a preponderance of the

evidence.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.